     6:18-cv-00080-KEW Document 265 Filed in ED/OK on 03/31/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                         )
                                        )
                     Plaintiff,         )
                                        )
v.                                      )           Case No. CIV-18-080-KEW
                                        )
BNSF RAILWAY COMPANY,                   )
a corporation,                          )
                                        )
                     Defendant.         )

                                   O R D E R


       This matter comes before the Court on Plaintiff’s Motion in

Limine    to   Bar    Evidence,   Argument,    or    Reference    to   Secondary

Gain/Malingering/Litigation Syndrome, or Other Comments by One

Witness on the Credibility or Motive of Another Witness (Docket

Entry #162).      Plaintiff seeks to preclude Defendant BNSF Railway

Company (“BNSF”) from introducing evidence or argument regarding

her motivations for bringing this action or explanations for

inconsistencies        in   her   physical     condition       which   BNSF    has

attributed to secondary gain, malingering, or litigation syndrome.

Plaintiff contends the parties from whom BNSF has solicited a

finding of secondary gain or malingering are not qualified to

render an opinion on the issue.

       This    motivation    issue     is    generally       considered   to   be

irrelevant      for     presentation    to    the     jury     and,    therefore,

inadmissible.        See e.g. Caldwell v. Wal-Mart Stores, Inc., 2000 WL


                                        1
      6:18-cv-00080-KEW Document 265 Filed in ED/OK on 03/31/21 Page 2 of 2



1335564, *5 (10th Cir. 2000); Riley v. Union Pac. R. Co., 2010 WL

1946286, *3 (E.D. Okla. May 13, 2010).                 The sole exception would

be if BNSF establishes that the professional testifying to the

condition has the necessary expertise to identify whether a party

is malingering.         This would presumably require expertise beyond

that     possessed     by    a   physician    treating    Plaintiff’s        physical

ailments.      Absent such a showing, the evidence should be excluded.

This, of course, does not preclude BNSF arguing that Plaintiff’s

manifestations of her physical conditions are inconsistent.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion in Limine to

Bar       Evidence,         Argument,    or      Reference       to      Secondary

Gain/Malingering/Litigation Syndrome, or Other Comments by One

Witness on the Credibility or Motive of Another Witness (Docket

Entry     #162)   is   hereby     GRANTED,    unless    BNSF   can    show    that   a

particular expert or treating physician/psychiatric professional

has the necessary expertise to testify as to Defendant’s secondary

gain/malingering propensities.

        IT IS SO ORDERED this 31st day of March, 2021.




                                        ______________________________
                                        KIMBERLY E. WEST
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
